 



Exhibit 10.1

Description of Annual Incentive and Long-Term Incentive Bonus Awards

     On February 8, 2005, the Compensation Committee of the Board of Directors
(the “Compensation Committee”) of CT Communications, Inc. (the “Company”)
approved the terms pursuant to which the Company would award annual and
long-term incentive bonus awards for the 2005 fiscal year. The Company maintains
an annual incentive discretionary bonus plan (the “annual incentive plan”) and
long-term incentive discretionary bonus plan (the “long-term incentive plan”)
for the benefit of its executive officers, other officers and certain other key
employees of the Company. The annual incentive plan and the long-term incentive
plan are administered and paid out under the Company’s shareholder-approved
Amended and Restated 2001 Stock Incentive Plan.

     For 2005, the annual incentive award will consist of a cash bonus that may
be paid based on goals established and approved by the Company’s Compensation
Committee. Potential bonuses are specified as a percentage of the employees’
annual base salary, ranging from 25% to 150% for the Chief Executive Officer,
20% to 100% for Senior Vice Presidents of the Company and 15% to 70% for all
other executive officers of the Company. For 2005, the annual incentive award
will be based on a combination of financial and operational objectives. Such
objectives and their relative weighting in the overall performance score are as
follows:

          Objective   Weight  
Operating revenue
    25%
Operating earnings before interest, taxes, depreciation and amortization
    25%
Operating free cash flow
    30%
Aggregate net customer growth in the Company’s ILEC, CLEC, Greenfield, Wireless
and DSL businesses
    10%
Aggregate customer disconnects in the Company’s ILEC, CLEC, Greenfield, Wireless
and DSL businesses
    10%

     In 2004, the annual incentive award consisted of 75% cash and 25%
restricted common stock. For 2005, the Compensation Committee

 



--------------------------------------------------------------------------------



 



determined to make the annual incentive award a cash award only and eliminated
the restricted common stock portion of the award.

     The Company, as authorized by the Compensation Committee, may also pay a
long-term incentive award based on a three-year performance period with
performance goals established at the beginning of the cycle. Potential bonuses
are specified as a percentage of the employees’ annual base salary, ranging from
80% to 400% for the Chief Executive Officer, 50% to 200% for Senior Vice
Presidents, 30% to 100% for all other Vice Presidents reporting directly to the
Chief Executive Officer and 15% to 70% for all other executive officers of the
Company.

     For the long-term incentive award granted in 2003 for the 2003 to 2005
performance period, the long-term incentive award is based on the following
combination of financial measurements and weightings:

          Objective   Weight  
Operating revenue
    25%
Operating earnings before interest, taxes, depreciation and amortization
    25%
Earnings per share
    25%
Total shareholder return (compared to a peer stock index)
    25%

For the long-term incentive award granted in 2004 for the 2004 to 2006
performance period, the long-term incentive award is based on the following
combination of financial measurements and weightings:

          Objective   Weight  
Operating revenue
    20%
Operating earnings before interest, taxes, depreciation and amortization
    20%
Earnings per share
    20%
Cumulative operating free cash flow
    20%
Total shareholder return (compared to a peer stock index)
    20%

 



--------------------------------------------------------------------------------



 



     On February 8, 2005, the Compensation Committee approved certain changes to
the long-term incentive awards for the 2003 to 2005 and the 2004 to 2006
performance periods such that the awards will no longer consist of 50% cash and
50% restricted common stock and will instead consist of 25% unrestricted common
stock and 75% restricted common stock. The Compensation Committee also approved
changes in the vesting schedule of the restricted common stock such that 25% of
the long-term incentive award will consist of restricted common stock that will
vest one year from the award date and 50% of the award will consist of
restricted common stock that will vest two years from the award date
(previously, 100% of the restricted common stock would vest two years from the
award date). In addition, the Compensation Committee approved changes to the
price that is used to calculate the number of restricted and unrestricted shares
that are awarded such that the price will be the average closing NASDAQ price
for all trading days in the month of December at the end of the applicable
performance period rather than the previous formulation which contemplated a
discounted price of 90% of the average closing NASDAQ price for all trading days
in the month of December at the end of the applicable performance period.

     The Compensation Committee determined not to grant a long-term incentive
award for the 2005 to 2007 performance period and instead determined that a
performance period consisting of two years is more appropriate and consistent
with the Company’s compensation objectives and the rapidly changing
telecommunications industry. Accordingly, in connection with the transition from
a three year performance period to a two year performance period, the
Compensation Committee approved a long-term incentive award for the 2006 to 2007
performance period, subject to the determination of the key financial
measurements for such period to be approved by the Compensation Committee at the
beginning of the two year cycle in 2006. Other than the establishment of the key
financial measurements, the terms of the long-term incentive award for the 2006
to 2007 performance period are consistent with those described above.

     In addition to the annual and long-term incentive compensation,
compensation for executive officers may include additional awards of
nonqualified and/or incentive stock options issued under the Company’s Amended
and Restated 2001 Stock Incentive Plan.

 